UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 06-1970



FASIL TAKLETSADIK,

                                                        Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                        Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A97-203-892)


Submitted:   April 25, 2007                  Decided:   May 9, 2007


Before NIEMEYER, KING, and GREGORY, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Jason A. Dzubow, MENSAH, BUTLER & DZUBOW, PLLC, Washington, D.C.,
for Petitioner.   Peter D. Keisler, Assistant Attorney General,
Michelle Gorden Latour, Assistant Director, Jessica E. Sherman,
Office of Immigration Litigation, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Fasil Takletsadik, a native and citizen of Ethiopia,

petitions for review of an order of the Board of Immigration

Appeals (“Board”) denying a motion to reconsider its prior order

denying his motion to reopen proceedings.             We have reviewed the

record and the Board’s order and find that the Board did not abuse

its discretion in denying the motion to reconsider.           See 8 C.F.R.

§ 1003.2(a) (2006); Jean v. Gonzales, 435 F.3d 475, 481 (4th Cir.

2006).   Accordingly, we deny the petition for review for the

reasons stated by the Board.*      See In re Takletsadik, No. A97-203-

892 (B.I.A. Aug. 7, 2006).    We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court   and     argument   would   not   aid   the

decisional process.



                                                           PETITION DENIED




     *
      We lack jurisdiction over any challenge to the Board’s order
denying the motion to reopen, because Takletsadik failed to file a
timely petition for review from that order. See Stone v. INS, 514
U.S. 386, 405 (1995) (holding filing of reconsideration motion does
not toll time period for filing petition for review).

                                   - 2 -